Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered March 23, 1989, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to an indeterminate prison term of from 3 to 9 years, is unanimously affirmed.
After a joint trial, defendant and his twin brother, Raymond, were convicted as accomplices for selling narcotics to an undercover police officer. Our recent affirmance of the co-defendant’s conviction is equally applicable here to the extent that we rejected the argument that the undercover officer’s inadvertent reference to a prior drug transaction deprived defendant of a fair trial (see, People v Almonte, 170 AD2d 267, lv denied 77 NY2d 991). In addition, the arresting officer’s remark that defendant “struggled” with the officers upon being arrested did not constitute improper evidence of an uncharged crime (see, Richardson, Evidence §§ 167, 220 [Prince 10th ed 1973]).
We have considered the remaining arguments raised by defendant and find they do not warrant reversal. Concur— Carro, J. P., Milonas, Ellerin, Ross and Asch, JJ.